Opinion by
Mr. Chief Justice Horace Stern,
The question is whether the court below erred in refusing to enjoin the picketing of plaintiff’s establishment by a labor union.
Plaintiff is a corporation which conducts several restaurants, one of which is located at 1302-04 Sansom Street, extending through to 1305-07 Walnut Street, in the City of Philadelphia. It employs some 90 persons. The Waiters & Waitresses Union, Local 301 A.F.L., commenced a campaign to organize plaintiff’s employes and become their collective bargaining agent. Plaintiff allegedly tried to interfere with the rights of the employes to effect such organization and also discharged an employe, one Mary Greenwood, because, as the Union claimed, of her activities in its campaign. The Union filed charges with the State Labor Relations Board in regard to both those matters.
On March 26, 1952, the President of the Union, Ray Turchi, visited the restaurant and there engaged in an altercation with plaintiff’s secretary and treasurer, Jacob Blum. Blum’s version of the conversation was that Turchi said that Blum would be glad to put plaintiff’s employes in the Union when he got through with him, that even if it took him 10 to 20 years he would picket and ruin plaintiff’s restaurant, and that, when he got through, there would not be any Sansom House. Turchi denied this in part and claimed that Blum ordered him out and refused to discuss with him the question of reinstating Mrs. Greenwood. Be that as it may, the fact is that a whistle was then blown and the employes were called out on strike; some 13 of them responded and left the premises. The picketing by the Union thereupon began and has continued ever since, a period of over three years.
*479Acting on the complaint filed by the Union, the State Labor Relations Board entered a decree ordering plaintiff to cease and desist from interfering with its employes in the exercise of their rights to self-organization and collective bargaining, and from discriminating against its employes in regard to tenure of employment because of their union membership and activities. It ordered plaintiff to reinstate Mrs. Greenwood with back pay, and also to reinstate the employes who had gone out on strike. Plaintiff appealed from this order to the Court of Common Pleas and meanwhile, on October 13, 1952, offered unconditionally to reinstate Mrs. Greenwood, but the offer was not accepted either by her or the Union; none of the employes on strike requested reinstatement although plaintiff was willing at all times to comply with the order of the Board in that respect. The Court of Common Pleas found that Mrs. Greenwood had not been discharged because of her union activities and therefore reversed the order of the Board as to her case; this decision was affirmed on appeal to this Court (Pennsylvania Labor Relations Board v. Sansom House Enterprises, Inc., 378 Pa. 385, 106 A. 2d 404). As to the Board’s order to cease and desist from interfering with the rights of the employes to self-organization and collective bargaining, plaintiff, on October 8, 1953, filed with the Board an affidavit of compliance and duly posted the order of the Board as modified by the decision of the court. Nevertheless the picketing went on as before.
The present action in equity to enjoin the picketing was brought on December 2, 1953, by plaintiff, together with 70 of its employes, against the Union and its officers. Hearing having been had, the court concluded that plaintiff was not entitled to equitable relief against the defendants and dismissed the bill. Plaintiff appeals from that decision.
*480There is no question hut that, where picketing is for an unlawful purpose, it is no longer protected as an exercise of the right of free speech and may properly he enjoined: Wilbank v. Chester and Delaware Counties Bartenders, Hotel and Restaurant Employees Union, 360 Pa. 48, 60 A. 2d 21; Phillips v. United Brotherhood of Carpenters and Joiners of America, 362 Pa. 78, 66 A. 2d 227; Wortex Mills, Inc. v. Textile Workers Union of America, C.I.O., 369 Pa. 359, 85 A. 2d 851; Baderak v. Building and Construction Trades Council, 380 Pa. 477, 112 A. 2d 170. It therefore becomes necessary to consider the avowed purposes of the picketing in the present case.
The first of these is that the picketing was intended as a protest against the discharge of Mrs. Greenwood. As already stated, however, that protest has now no valid basis in view of the court’s determination that her dismissal was not improper.
The second alleged reason for the picketing is that it was commenced because of plaintiff’s interference with the rights of the employes to organize and bargain collectively. But the order made by the Pennsylvania Labor Relations Board in that matter was complied with more than a year and a half ago, thereby leaving no further ground for complaint in regard to it. It need scarcely be said that continuation of the picketing subsequent to that time cannot be justified as an act of retaliation or as punishment for whatever sin plaintiff may originally have committed.
So much for the two asserted reasons for the picketing thus discussed. Plaintiff several times called upon defendants to state whether they had any other grievances or demands which they wished to present and which, if there were any, it would be glad to discuss with them, but defendants have not complied with this request.
*481We come, then, to the objective upon which defendants principally rely for continuing to carry on the picketing, namely, to organize plaintiff’s employes and induce them to join the Union. Such a purpose would undoubtedly be a legal and proper one because picketing which is conducted solely in order to persuade nonunion employes of an establishment to join the union is constitutionally protected and cannot be enjoined: Pappas v. Local Joint Executive Board, 374 Pa. 34, 96 A. 2d 915; Willies Sportswear, Inc. v. International Ladies’ Garment Worker’s Union, 380 Pa. 164, 110 A. 2d 418. Plaintiff, however, contends that the picketing is really designed to force it to compel or require its employes to join the Union, and that the Union is engaged in a course of conduct intended or calculated to accomplish such coercion. Such picketing would be illegal and can and should be enjoined: Labor Anti-Injunction Act of June 2, 1937, P.L. 1198, section 4, as amended by the Act of June 9, 1939, P.L. 302; Wilbank v. Chester and Delaware Counties Bartenders, Hotel and Restaurant Employees Union, 360 Pa. 48, 60 A. 2d 21; Phillips v. United Brotherhood of Carpenters and Joiners of America, 362 Pa. 78, 66 A. 2d 227; Baderak v. Building and Construction Trades Council, 380 Pa. 477, 112 A. 2d 170. The court below found that the picketing was not for that purpose, but such a finding is merely an inference or deduction from the testimony and is therefore reviewable by this court: Brooks v. Conston, 356 Pa. 69, 51 A. 2d 684; Crew v. Gallagher, 358 Pa. 541, 58 A. 2d 179; Heilig Bros. Co., Inc. v. Kohler, 366 Pa. 72, 76 A. 2d 613. It is a finding with which we cannot agree because, in our opinion, the evidence speaks overwhelmingly to the contrary.
It is unfortunate that the learned chancellor did not make a finding of fact in regard to the conversation between Turchi and Blum, for certainly, if Blum’s ver*482sion of what occurred is the correct one, it would go far toward proving that the real purpose of the picketing was to force plaintiff into establishing a closed union shop. Apart, however, from anything that Turchi may have said on that occasion, the actions of the pickets themselves speak louder than words and leave no room for doubt as to that question. The uneontradicted evidence is that there were sometimes as many as 18 or 20 of them on the Sansom Street entrance of the property and at least 6 or 8 on the Walnut Street entrance; that they moved in formations and jostled pedestrians and prospective customers from the sidewalk; that they blocked the entrances so as to make ingress and egress difficult; that they carried placards announcing that the employes were on strike and containing the legend: “We earnestly request our friends and sympathizers not to patronize;” that they threw leaflets into the restaurant urging the public to support them by not patronizing Sansom House Enterprises; that they requested people not to enter the restaurant and sometimes even tried to prevent them from doing so; that they told them the food was no good, that it was rotten, that it was poisonous, and that the service was “lousy”; that they shouted vile language into the restaurant and spat into the entry way; that they interfered with the delivery of supplies, making it necessary for plaintiff to bring in food by its own truck; that they carried on their picketing only at peak hours when business activities were at their height and customers most accessible instead of appealing to the employes when they could have been better contacted during more quiet periods; that, while they occasionally hurled profane language at the employes, they apparently made no serious attempt to communicate with them in order to discuss the question of their joining the Union. While some *483of these actions were more or less sporadic they were, cumulatively, amply sufficient to establish a pattern that showed they were aimed at the employer, not at the employes. Defendants contend that they did not make any demand upon plaintiff to enter into a union agreement, but it was said in Baderak v. Building and Construction Trades Council, 380 Pa. 477, 483, 112 A. 2d 170, 173: “Appellants . . . take the position that, in order to show such primary or paramount purpose [of the picketing], there must be in effect a specific demand upon the employer by the union for recognition, and picketing because of a refusal by the employer. It is true that, in such a case, the inference of unlawful purpose is readily made. However, even in the absence of a direct demand upon the employer by the union, the purpose of the picketing may, nevertheless, be just as clear.” And in that case it was found, on facts quite similar to those here present, that the purpose of the picketing was clearly that of coercing the employer. The effort of defendants in the present case to “break” plaintiff has been so remorselessly pressed that, according to its testimony, it has suffered an annual drop in receipts in its business from about $700,000 to $350,000.
The court below was of opinion that plaintiff did not come into equity with clean hands because of its having interfered with the organizational activities of the Union previous to March 26, 1952, when the picketing began. As already stated, however, plaintiff had admittedly undone any wrongs it may have committed years before and had “washed its hands” before the present action was instituted; it cannot therefore be barred on any such ground from obtaining equitable relief.
Being of opinion, for the reasons stated, that defendants’ picketing has long been, and still is, illegal, *484it becomes unnecessary to consider the question whether, even if its sole purpose were to organize plaintiff’s employes, it should be allowed to continue indefinitely, more than three years having now gone by since its inception without its having succeeded during that time in gaining the adherence of the employes.
The decree is reversed and the record remanded to the court below with direction to grant the injunction prayed for; each of the parties to bear its own costs.